Title: From Benjamin Franklin to Jared Eliot, 13 February 1750
From: Franklin, Benjamin
To: Eliot, Jared


Dear Sir
Philada. Feb. 13. 1749, 50
You desire to know my Thoughts about the N.E. Storms beginning to Leeward. Some Years since there was an Eclipse of the Moon at 9 in the Evening, which I intended to observe, but before 8 a Storm blew up at N E. and continued violent all Night and all next Day, the Sky thick clouded, dark and rainy, so that neither Moon nor Stars could be seen. The Storm did a great deal of Damage all along the Coast, for we had Accounts of it in the News Papers from Boston, Newport, New York, Maryland and Virginia. But what surpriz’d me, was to find in the Boston Newspapers an Account of an Observation of that Eclipse made there: For I thought, as the Storm came from the N E. it must have begun sooner at Boston than with us, and consequently have prevented such Observation. I wrote to my Brother about it, and he inform’d me, that the Eclipse was over there, an hour before the Storm began. Since which I have made Enquiries from time to time of Travellers, and of my Correspondents N Eastward and S. Westward, and observ’d the Accounts in the Newspapers from N England, N York, Maryland, Virginia and South Carolina, and I find it to be a constant Fact, that N East Storms begin to Leeward; and are often more violent there than farther to Windward. Thus the last October Storm, which with you was on the 8th. began on the 7th in Virginia and N Carolina, and was most violent there. As to the Reason of this, I can only give you my Conjectures. Suppose a great Tract of Country, Land and Sea, to wit Florida and the Bay of Mexico, to have clear Weather for several Days, and to be heated by the Sun and its Air thereby exceedingly rarified; Suppose the Country North Eastward, as Pensilvania, New England, Nova Scotia, Newfoundland, &c. to be at the same time cover’d with Clouds, and its Air chill’d and condens’d. The rarified Air being lighter must rise, and the Dense Air next to it will press into its Place; that will be follow’d by the next denser Air, that by the next, and so on. Thus when I have a Fire in my Chimney, there is a Current of Air constantly flowing from the Door to the Chimney: but the beginning of the Motion was at the Chimney, where the Air being rarified by the Fire, rising, its Place was supply’d by the cooler Air that was next to it, and the Place of that by the next, and so on to the Door. So the Water in a long Sluice or Mill Race, being stop’d by a Gate, is at Rest like the Air in a Calm; but as soon as you open the Gate at one End to let it out, the Water next the Gate begins first to move, that which is next to it follows; and so tho’ the Water proceeds forward to the Gate, the Motion which began there runs backwards, if one may so speak, to the upper End of the Race, where the Water is last in Motion. We have on this Continent a long Ridge of Mountains running from N East to S. West; and the Coast runs the same Course. These may, perhaps, contribute towards the Direction [of the winds or at least influence] them in some Degree, [missing]. If these Conjectures do not [satisfy you, I wish] to have yours on the Subject.
I doubt not but those Mou[ntains which you mention contain valuable mines] which Time will discover. [I know of] but one valuable Mine in this [country] which is that of Schuyler’s in the Jerseys. [This yields good] Copper, and has turn’d out vast Wealth to the Owners. I was at it last Fall; but they were not then at Work; the Water is grown too hard for them; and they waited for a Fire Engine from England to drain their Pits; I suppose they will have that at Work next Summer; it costs them £1000 Sterling.
Col. John Schuyler, one of the Owners, has a Deer Park 5 Miles round, fenc’d with Cedar Logs, 5 Logs high, with chocks of Wood between; it contains variety of Land high and Low, woodland and clear. There are a great many Deer in it; and he expects in a few Years to be able to kill 200 head a Year, which will be a profitable Thing. He has likewise 600 Acres of Meadow, all within Bank. The Mine is not far from Passaic Falls, which I went also to see. They are very curious: the Water falls 70 foot perpendicular, as we were told; but we had nothing to measure with. It [gives me great] Pleasure that your Sentiments [are in accord] with mine. I like your No[tion] [missing] ming; and tho’ perhaps it [missing] n prudent, as we are circumstanced] [missing] them in the Proposals; I doubt [not that they will] in time become Part of the [missing]. It will be agreable to you to hear, and therefore I inform you, that our Subscription goes on with great Success, and we suppose will exceed £5000 of our Currency: We have bought for the Academy, the House that was built for Itinerant Preaching, which stands on a large Lot of Ground capable of receiving more Buildings to lodge the Scholars, if it should come to be a regular Colledge. The House is 100 foot long and 70 wide, built of Brick; very strong; and sufficiently high for three lofty Stories: I suppose it did not cost less than £2000 building; but we bought it for £775 18s. 11¾d: tho’ it will cost us 3 or perhaps 400 more to make the Partitions and Floors, and fit up the Rooms. I send you enclos’d a Copy of our present Constitutions; but we expect a Charter from our Proprietaries this Summer, when they may prob’ly receive considerable Alterations. The Paper admonishes me that ’tis Time to conclude. I am, Sir, Your obliged humble Servant
B Franklin
